UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):December 24, 2010 Health Discovery Corporation (Exact name of registrant as specified in charter) Georgia 333-62216 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 2 East Bryan Street, Suite #601, Savannah, GA31401 (Address of principal executive offices / Zip Code) 912-443-1987 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act. o Soliciting material pursuant to Rule 14a-12 under the Exchange Act. o Pre-commencement communications pursuant to Rule 14d—2(b) under the Exchange Act. o Pre-commencement communications pursuant to Rule 13e—4(c) under the Exchange Act. ITEM 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 24, 2010, the Board of Directors of Health Discovery Corporation (the “Company”) appointed Joseph McKenzie, D.V.M., as the lead director.Dr. McKenzie is a independent director and serves as Chair of the Compensation Committee.As lead director, Dr. McKenzie will, among other responsibilities, (i) preside over meetings of the independent directors, (ii) promote high standards of corporate governance andenhancements to internal controls, policies and procedures and (iii) facilitate communication among management and the Board of Directors. The lead director will receive additional compensation of $1,000 per month for his service in such capacity. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HEALTH DISCOVERY CORPORATION Dated:December 30, 2010 By: /s/ Stephen D. Barnhill, M.D. Stephen D. Barnhill, M.D. Chairman and Chief Executive Officer
